DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 5/24/2019.
Claims 1-12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2007/0017259 A1).
Re claim 1, Cho discloses a lifter for a laundry treating apparatus (abstract), the lifter comprising: 
a first body (ref. 101 see fig. 4); and 
a second body (ref. 120) coupled to cover the first body and protrude away from the first body to form a first space between the first and second bodies (see fig. 5), 
wherein the first body includes a hook (ref. 106) that protrudes from a first surface of the first body that faces an inner circumferential surface of the drum, and the hook is configured to be inserted into an attachment hole (¶ [0080 recesses are provided to portions of the drum 6 to oppose the hooks 106) formed through the inner circumferential surface of the drum such that the first body is mounted to the inner circumferential surface of the drum.
Re claim 2, Cho further discloses wherein the first body includes a coupling groove (ref. 107 see fig. 4; see also fig. 9 ref. 109) having a predetermined depth and formed along a circumference of a second surface of the first body, and a lip (see fig. 7A bottom lip of ref. 120; see also at fig. 8 refs. 124, 125 into grooves 107, 109) of the second body is configured to be inserted into the coupling groove.
Re claim 3, Cho further discloses wherein the second body comprises: a plurality of protrusion tabs (see fig. 8 refs. 124) that protrude from the lip of the second body, and wherein the second body has a streamlined shape (see fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied above.
Re claim 8, Cho discloses as shown above, but does not explicitly disclose the materials.  However, the use of plastics and stainless steels in washing machines is old and well-known to one of ordinary skill in the art, for purposes of cost-effectiveness, durability and corrosion resistance.  As such, .

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied above, in view of Ratfisch (US 2004/0129036 A1).
Re claim 9, Independent claim 9 reads as a method of assembling the lifter of claim 1.  Here, Cho discloses as shown above, including fixing the first body to the inner circumferential surface of the drum (¶ [0080]).  But does not explicitly disclose the order coupling a first body to a second body; attaching the first body and the second body coupled to each other to an inner circumferential surface of the drum.  However, Ratfisch discloses it is known in the washing machine art to provide the order of coupling a first body to a second body (¶ [0028] ref. 10 to ref. 6); attaching the first body and the second body coupled to each other to an inner circumferential surface of the drum (¶ [0028]).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the assembly of the lifter to first attach the first body to second body, as suggested by Ratfisch, in order to provide an integrated lifter for mounting to the drum (i.e. preassembly of lifters, for ease of assembly).

Allowable Subject Matter
Claims 4-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or suggest a plurality of mounting holes that are formed within the coupling groove, wherein each of the plurality of protrusion tabs is 19DOCKET NO.: P-1484.03 configured to be inserted into each of the plurality of mounting holes and then bent to couple the first body to the second body, in the context of claim 4.  Similarly, the prior art of record does not teach or suggest 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0282747 A1  note bent drum for lifter holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711